                         UNITED STATES DISTRICT COU RT
                         SO UTH ERN DISTRICT O F FLORIDA
                                K EY W EST D IVISIO N

                              CASE N O.4:18-CV-10261-R K

V ALERIE VANDERBILT,

       Plaintiff,



BOAT BOTTOM EXPRESS LIM ITED
LIA BILITY COM PAN Y,a Florida lim ited
liability company,and JEFFREY PEER,
individually,

       Defendants.
                                             /

  OPINION O N DAM AGES.FINDING S OF FACT AND C ONCLU SIO NS O F LAW

       TH IS CAUSE cam e before the Courtupon the evidentiary hearing it held on the

issueofdamageson June22,2019 (D.E.35).1
       Plaintiff Valerie Vanderbilt filed this case againstBoat Bottom Express Lim ited

Liability Company (iiBBE''),abusinessin Ramrod Key,Florida,and Jeffrey Peer,alleged
ownerofBBE,forunpaid overtim e violations,fraudulentGling ofatax return,and breach of

contract(D.E.1). Afterboth Defendantsdefaulted,theCourtgranted PlaintifpsM otion for
Entry ofFinalD efaultJudgm entasto liability,and setan evidentiary hearing to allow herto

proveherunliquidated damages(D.E.30).Defendantsdid notappearatthe June 22,2019
hearing.Plaintiffcalledtwowitnesses:(a)herself,and (b)herfiancéGregoryKnippel.


1This Order memorializes findings of factand conclusions of law thatthe Courtarticulated at the
June22,2019 hearing.
       Regarding Plaintifps claim forunpaid overtim e violations against both Defendants,

theuncontroverted testimony show sthattherew asa vexbalcontractbetw een M s,V anderbilt

and Jeffrey Peerunderwhich Defendantsagreed topay her$16perhourto perform various
tasks for the business. For a total of four w eeks M s.Vanderbilt opened and closed the

businessM onday through Saturday (working 8:30 a.m,to 5p.m.)and worked nightstaking
callsfrom custom ersand handling othertasksforJeffrey Peerindividually and forBBE. She

testiûed:iiBasically,1ran everything-'' The Courtsnds based on Plaintifps testim ony that

for those four weeks,M s.Vanderbiltworked 63 hours perw eek,ratherthan 40 hours per

week. Twenty-three hours ofovertimeoverfourweekstotals$2,208.00.2 The Courtalso

tsndsthatPlaintiffisentitled to an equivalentam ountofliquidated dam agesundertheFLSA

w here Defendants'actions in failing to pay overtime w ere intentional. Therefore,in total,

Defendantsjointlyandseverallyowe$4,416.00forunpaidovertimeviolations.
      A s for Plaintifps claim for breach of contract against BBE, based on the

uncontradicted testim ony,the Courtdeterm ines there was in facta second contractbetw een

V alerie V anderbilt and BBE entered into about four weeks after the initial contract.

Speciscally,on an evening in m id-N ovem ber 2017,Valerie Vanderbilt,Gregory Knippel,

and Jeffrey Peerwere a11presentatM s.V anderbiltand M r.Knippel'sresidence in Big Pine

Key,and had a conversation wherein Mr.Peer (acting on behalf of BBE) offered M s.
Vanderbiltanew contractof$1,000 permonth plus7% ofBBE'Syearly grossrevenue (less
the costs of labor and materials),and she verbally accepted the offer. According to
testimony,7% of gross revenue portion ofthe agreem ent was m em orialized on a piece of


2(23hours)#($24/hour)#(4weeks).
paper signed by both M s.V anderibltand M r.Peer. They then proceeded to i'whiteboard''

how they could grow the company following Hurricane lrm a,which had hit the area in

Septem ber2017.The CourtGndsthatM s.V anderbiltcontinued to perform underthe second

contract until she w as term inated in m id-october 2018. H er term ination consisted of a

woman appearing ather ofûce (who,M s.Vanderbilttestifed,she eventually realized she
had seen with M r.Peerashisfriend oracquaintance)and demanding herGles,laptop,and
keys to the com pany car. The Courtfindsthatthe written contractentitling M s.Vanderbilt

to 7% of gross revenue (minus labor and materials) was conûscated along with M s.
V anderbilt'sotherwork materials. Atthe hearing,M s.Vanderbilttestiied thatBBE'Sgross

revenuefortheyearwasSdrightin theneighborhoodof$650,000''(shetestiGedthatsheikdid
alltheQuickbooks,everyday''),butshewasunabletoprofferanyevidencein supportofthe
costof labor and m aterials beyond her own salary of $1,000 per m onth for 2018. A s the
Courtruled atthe hearing,thisis sim ply insuftsciently precise to supporta dam ages award

forPlaintiff'sbreach ofcontractclaim .

      Regarding Plaintiff's claim for fraudulentsling of tax return pursuantto 26 U .S.C.

j 7434 againstboth Defendants,M s.Vanderbilttestified that,after consulting a personal
acquaintance who is a i;CPA,''she told M r.Peertwice in the sam e w eek thatshe should be

classised as an employee and notan independentcontractor. She testified thatin 2019,she

neverthelessreceived through U.S.M ailan 1RS Form 1099-M 1SC for the 2018 sscalyear.

Plaintiff subm itted this documentas Exhibit3,and itindeed liststhatBoatBottom Express

LLC paidValerieVanderbiltiinonemployeecompensation''of$48,684.63for2018.Plaintiff
argues that this evidences D efendants unlawfully giving false inform ation to the IRS
indicating that sht w as an indepcndtnt contractor, when in fact she w as an employte

pursuantto the $1,000 permonth vtrbalcontractdiscussed above. M s.Vanderbilttestitsed
thatshe wasnotinvolved in the furnishing ofthe Form 1099 atissue,and did notsend itto

theIRS,as she w asno longerw orking forBBE atthatpoint,TheCourttsndsthatD efendant

BBE (listed on the form asSSPAYER'')furnished thedocumentatissueto the IRS,and as
such,DefendantBBE isliableto Plaintiff for $5,000.00 in statutory dam agespursuantto 26

U.S.C.j7434,
       Therefore,based on the uncontradicted,defaulted testim ony,the dam ages in thiscase

are $4,416.00 against both Defendants jointly and severally, and $5,000.00 against
D efendantBoatBottom ExpressLim ited Liability Company.

      The Courtfurtherindsthatthefeesand costsrequested by Plaintiffand supported by

thedtclarationsofcounstlin Exhibit4,totaling $7,550.25in attorney'sfeesand $593.12 in
taxablecosts,arcreasonable.Atththearing PlaintifpscounselJordan Richardsrequtsted an

additionaltwo billable hoursathisrateof$350 perhourforhisargumentthatday,and the
Courtfound thisreasonable. Therefore,Plaintiffisdue to be aw arded a totalof$8,843.35 in

feesand costs.

      DO NE and O RDERED in chambers atthe Jam es Lawrence King FederalJustice

Building and U nited StatesCourthouse,M iam i,Florida,this24th day ofJuly,2019.

                                                                    *




                                         AM ES LAW REN CE
                                        UN ITED STA TES DIS ICT JUD GE
                                        SOUTHERN DISTY C OF FLORIDA

cc:   A IIC ounselof Record
                                           4
